Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-938
                       Lower Tribunal No. F11-8943
                          ________________


                         John Aaron Jackson,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



     A Case of Original Jurisdiction – Habeas Corpus.

     Loren D. Rhoton (Tampa), for petitioner.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for respondent.


Before LOGUE, LINDSEY and HENDON, JJ.

     LOGUE, J.
      John Aaron Jackson petitions for a writ of habeas corpus. Jackson

contends that his appellate counsel was ineffective for failing to raise the

argument that he was sentenced twice for the same offense in violation of

double jeopardy. For the reasons discussed below, we deny his petition.1

                                Background

      This case arises out of an incident in which Jackson and a co-

defendant broke into a home and robbed a drug dealer at gunpoint. Police

responded to the scene and gunfire was exchanged. Jackson’s co-defendant

was shot and apprehended at the scene. Jackson initially escaped but was

later arrested based on his co-defendant naming Jackson to the police.

Jackson’s convictions and sentences stemming from this incident have taken

several twists and turns not pertinent to this discussion.2


1 Jackson also raised a second ground which we deny without extended
discussion. See State v. T.S., 627 So. 2d 1254, 1255 (Fla. 3d DCA 1993)
(“[W]here, as here, the prosecuting attorney engages in alleged misconduct
which, at worst, is merely negligent or even grossly negligent in nature and
is not intentionally designed to provoke a mistrial, double jeopardy does not
bar a retrial of the accused for the same offense or offenses when the
accused successfully moves for such a mistrial.”).
2 During his first trial, Jackson moved for a mistrial due to a Richardson
violation by the State. The trial court granted Jackson’s motion but found that
the violation was unintentional. At his second trial, he was convicted not only
of the crimes at issue in this petition, but also of attempted second degree
murder as a lesser included offense of attempted premeditated murder of a
law enforcement officer. That conviction was vacated by the trial court
pursuant to a motion filed under Florida Rule of Criminal Procedure 3.850

                                       2
      Jackson was convicted of home-invasion robbery while carrying a

firearm under section 812.135, Florida Statutes (2007). In addition, he was

convicted of aggravated assault with a firearm under section 784.021.3

Jackson appealed his conviction and this Court affirmed. Jackson v. State,

245 So. 3d 929 (Fla. 3d DCA 2018). Jackson now contends his appellate

counsel was ineffective for failing to argue that the second conviction is

subsumed within the first.

                                  Analysis

      Appellate counsel can be ineffective by failing to raise a double

jeopardy violation that has merit. Weitz v. State, 229 So. 3d 872, 874 (Fla.

2d DCA 2017) (“Because a double jeopardy violation constitutes

fundamental error that may be raised for the first time on appeal, the failure



because the statute establishing the crime had not been enacted when
Jackson committed the offense. This Court affirmed the trial court’s decision
in that regard. Jackson v. State, 317 So. 3d 1151 (Fla. 3d DCA 2021) (table).
3 This second conviction was a category-two lesser included offense
stemming from the charge of armed robbery while committing a burglary
under section 810.02(2)(a). Taylor v. State, 608 So. 2d 804, 805 (Fla. 1992)
(“We pointed out that when the commission of one offense always results in
the commission of another, the latter offense is a category-one necessarily
lesser included offense. If the lesser offense has at least one statutory
element not contained in the greater, it cannot be a category-one necessarily
lesser included offense. However, such a lesser offense may be a category-
two permissive lesser included offense if its elements are alleged in the
accusatory pleading and proven at the trial.”).

                                      3
to raise a double jeopardy violation on appeal can constitute ineffective

assistance of appellate counsel.”) (citations omitted). However, “[i]f a legal

issue ‘would in all probability have been found to be without merit’ had

counsel raised the issue on direct appeal, the failure of appellate counsel to

raise the meritless issue will not render appellate counsel’s performance

ineffective.” Rutherford v. Moore, 774 So. 2d 637, 643 (Fla. 2000) (quoting

Williamson v. Dugger, 651 So. 2d 84, 86 (Fla. 1994)).

      The Double Jeopardy Clause of the Fifth Amendment provides that

“[n]o person shall . . . be subject for the same offence to be twice put in

jeopardy of life or limb.” Amend. V, U.S. Const. Similarly, the Florida

Constitution provides that “[n]o person shall . . . be twice put in jeopardy for

the same offense.” Art. I, § 9, Fla. Const. “The scope of the Double Jeopardy

Clause is the same under both the United States and Florida Constitutions.”

Gil v. State, 118 So. 3d 787, 791–92 (Fla. 2013) (citing Trotter v. State, 825

So. 2d 362, 365 (Fla. 2002)).

      Among other things, the Double Jeopardy Clause “protects against

multiple punishments for the same offense.” Ohio v. Johnson, 467 U.S. 493,

497–99 (1984) (quoting Brown v. Ohio, 432 U.S. 161, 165 (1977)). As

explained by the United States Supreme Court, this “component of double

jeopardy—protection against cumulative punishments—is designed to



                                       4
ensure that the sentencing discretion of courts is confined to the limits

established by the legislature.” Id. at 499. “Because the substantive power

to prescribe crimes and determine punishments is vested with the

legislature, the question under the Double Jeopardy Clause whether

punishments are ‘multiple’ is essentially one of legislative intent.” Id. (internal

citations and footnote omitted).

      Legislative intent in this regard generally “depends on whether each

offense requires proof of an element the other does not.” Roughton v. State,

185 So. 3d 1207, 1209 (Fla. 2016). See § 775.021(4)(a), Fla. Stat. (2020)

(“[O]ffenses are separate if each offense requires proof of an element that

the other does not, without regard to the accusatory pleading or the proof

adduced at trial.”). In making this analysis, “this Court is bound to consider

only the statutory elements of the offenses, not the allegations or proof in a

particular case.” State v. Baker, 452 So. 2d 927, 929 (Fla. 1984).

      Jackson argues that his conviction for aggravated assault with a

firearm should be vacated because he was convicted of this crime only as

the lesser included offense of burglary with an assault or battery with a

firearm. Indeed, had Jackson been convicted of armed burglary with an

assault or battery, such a conviction may have been subsumed into the




                                        5
home-invasion robbery conviction.4 Nevertheless, as mentioned above, a

double jeopardy analysis focuses on the statutory elements of the crime for

which the defendant was convicted. Baker, 452 So. 2d at 929. We therefore

turn to analyze the statutory elements of Jackson’s convictions for home-

invasion robbery while carrying a firearm and aggravated assault with a

firearm.

      The statutory elements for home-invasion robbery while carrying a

firearm or other deadly weapon require only that the defendant carry, not use

or display, a firearm. § 812.135(2)(a), Fla. Stat.; see also Baker, 452 So. 2d

at 929 (“[T]he statutory element which enhances punishment for armed

robbery is not the use of the deadly weapon, but the mere fact that a deadly

weapon was carried by the perpetrator. The victim may never even be aware




4 State v. Tuttle, 177 So. 3d 1246, 1252–53 (Fla. 2015) (determining which
of two convictions for attempted armed home-invasion robbery and armed
burglary was the greater offense for double jeopardy purposes); Coleman v.
State, 956 So. 2d 1254, 1256–57 (Fla. 2d DCA 2007) (“[C]onvictions and
sentences for home-invasion robbery and armed burglary of a dwelling
cannot both stand.”); Mendez v. State, 798 So. 2d 749, 750 (Fla. 5th DCA
2001) (“The crime of burglary of a dwelling with an assault or battery is
subsumed by the offense of home invasion robbery.”); Weiss v. State, 720
So. 2d 1113, 1113 (Fla. 3d DCA 1998) (agreeing with the State’s concession
that convictions for home invasion robbery and burglary with an assault
violate double jeopardy).


                                      6
that a robber is armed, so long as the perpetrator has the weapon in his

possession during the offense.”) (emphasis in original).

      On the other hand, the statutory elements for aggravated assault with

a deadly weapon under section 784.021(1)(a), require more than simply

carrying the weapon. It requires the assault be made “[w]ith a deadly

weapon,” meaning the weapon must be somehow used. See Bell v. State,

114 So. 3d 229, 230–31 (Fla. 5th DCA 2013). In short, focusing on the

elements of the crimes as defined in the statutes, a person can commit a

home-invasion robbery while carrying a firearm without committing an

aggravated assault with a firearm; and a person can commit an aggravated

assault with a firearm without committing a home-invasion robbery while

carrying a firearm. For this reason, separate convictions for these crimes,

arising from a single criminal act, do not violate double jeopardy.

      Because the double jeopardy claim would not have been successful,

Jackson’s prior appellate counsel was not ineffective for failing to raise it.

Rutherford, 774 So. 2d at 643–44.

      Petition denied.




                                      7